DETAILED ACTION
	This is the final office action on the merits for 16/617,216, which is a national stage entry of PCT/US2018/030271, filed 4/30/2018, which claims priority to provisional application 62,512,575, filed 5/30/2017.
	Claims 1-6, 8, 12-17, and 19-24 are pending in the application, and are considered herein.
	The prior art rejections are withdrawn, in light of the claim amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1  is objected to because of the following informalities: Claim 1 recites “photo-generation” in line 16. It is the Examiner’s position that this limitation should read “photo-generated.”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: Claim 2 recites “the solar cells comprises crystalline silicon solar cells.” It is the Examiner’s position that this limitation should read “the solar cells in each string comprise crystalline silicon solar cells…”  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Claim 17 recites incorrect singular and plural uses of the term circuit. It is the Examiner’s position that Claim 17 should read “The module of claim 1, wherein the MPPT ICs are enhanced with the add-on electronic circuits by monolithically integrating an add-on electronic circuits with a MPPT IC into the same package, or hybridly integrating an add-on electronic circuit to a separately packaged MPPT IC.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 12-17, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “having a positive lead and a negative lead” in line 4. This limitation is indefinite, because it is unclear which structure (i.e. the string, or one/each solar cell) has the positive lead and the negative lead. The Examiner recommends amending the limitation to recite “each string comprising a plurality of solar cells electrically connected together, and further comprising a positive lead and a negative lead.”
Claim 1 recites “an ENABLE pin providing for enabling or disabling the MPPT IC function by the applied voltage on it being high or low” in lines 6-7.
This limitation is indefinite, because it is unclear whether “it” refers to the MPPT IC or the ENABLE pin.
This limitation is further indefinite, because the metes and bounds of “ENABLE pin” are unclear. Specifically, it is unclear whether the “ENABLE” pin is merely a pin that is structurally capable of “enabling or disabling the MPPT IC function by the applied voltage on it being high or low,” or whether the limitation “ENABLE pin” requires further structure. 
Claim 1 further recites “ENABLE pin” in line 26. This limitation is indefinite, for the reasons described above.
The Examiner recommends amending each recitation of “ENABLE pin” to recite “pin.”
Claim 1 further recites “the add-on electronic circuit” in line 12. This limitation is indefinite, because Claim 1 recites that each MPPT IC is enhanced with an add-on electronic circuit. Therefore, it is unclear to which of these circuits “the add-on electronic circuit” in line 12 refers.
The Examiner recommends amending this limitation to recite “each add-on electronic circuit.”
Claim 1 recites “the reverse-current-flow protection circuit” (line 14). It is unclear whether “the reverse-current-flow protection circuit” refers to all of these circuits, or merely one of them. The Examiner recommends amending this limitation to recite “each reverse-current-flow protection circuit.”
Claim 1 recites “the MPPT IC” (line 16). It is unclear which of the MPPT ICs is referred to by this limitation. The Examiner recommends amending this limitation to recite “the corresponding MPPT IC.”

Claim 1 further recites “the photo-generation electrical current flow” in lines 16-17. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “a photo-generation electrical current flow.” The Examiner recommends amending the limitation to recite “a photo-generated electrical current flow.”
Claim 1 recites “the active bypass circuit” in line 18. It is unclear whether “the active bypass circuit” refers to all of these circuits, or merely one of them. The Examiner recommends amending this limitation to recite “each active bypass circuit.”
Claim 1 recites “said comparator electrical input leads” (line 19). There is insufficient antecedent basis for this limitation, because there is no prior recitation of “comparator electrical input leads.” Further, because multiple comparators are recited in Claim 1, it is unclear to which comparator “said comparator” refers. The Examiner recommends amending this limitation to recite “each comparator comprises electrical input leads that are connected to…”
Claim 1 recites “said bypass field effect transistor” in line 21. Because multiple bypass field effect transistors are recited in Claim 1, it is unclear to which bypass field effect transistor “said bypass field effect transistor” refers. The Examiner recommends amending this limitation to recite “a corresponding bypass field-effect transistor…”
Claim 1 recites “the combination of said comparator and said field-effect transistor operating as...” in lines 21-22. This limitation is indefinite, because multiple comparators and field-effect transistors are recited, and further because it is unclear whether the recitation of “field-effect transistor” should be “bypass field-effect transistor.” The Examiner recommends amending this limitation to recite “the combination of a comparator and a corresponding bypass field-effect transistor operating as...”
Claim 1 recites “the add-on electronic circuit” in line 24. This limitation is indefinite, because Claim 1 recites that each MPPT IC is enhanced with an add-on electronic circuit. Therefore, it is unclear to which of these circuits “the add-on electronic circuit” in line 24 refers. The Examiner recommends amending this limitation to recite “each add-on electronic circuit.”
Claim 1 recites “said MPPT IC” in line 26. This limitation is indefinite, because it is unclear to which of the multiple MPPT ICs of Claim 1 “said MPPT IC” in line 26 refers. The Examiner recommends amending this limitation to recite “a corresponding MPPT IC.”
Claim 1 recites “said Power-On-Reset” in line 26. This limitation is indefinite, because it is unclear to which of the multiple Power-On-Reset circuits of Claim 1 “said Power-On-Reset” in line 26 refers. The Examiner recommends amending the limitation to recite “each Power-On-Reset.”
Claim 1 recites “said bypass field-effect transistor” in line 27. This limitation is indefinite, because it is unclear to which of the multiple bypass field-effect transistors of Claim 1 “said bypass field-effect transistor” in line 27 refers. The Examiner recommends amending the limitation to recite “a corresponding bypass field-effect transistor.”
Claims 2-6, 8, 12-17, and 19-24 are indefinite, because of their dependence on Claim 1.
Claim 2 recites “the solar cells comprises crystalline silicon solar cells.” This limitation is indefinite, because it is unclear whether the limitation “the solar cells” refers to all of the solar cells in each string, all of the solar cells in one string, or one solar cell in one string.
Claim 5 recites “the output terminals of the plurality of MPPT ICs” in line 2. This limitation is indefinite, because each MPPT is required in Claim 1 to comprise multiple output terminals. Therefore, it is unclear to which of the output terminals “the output terminals” of Claim 5 refers. The Examiner recommends amending this limitation to recite “output terminals of the plurality of MPPT ICs.”
Claim 6 recites “the output terminals of the plurality of MPPT ICs” in line 2. This limitation is indefinite, because each MPPT is required in Claim 1 to comprise multiple output terminals. Therefore, it is unclear to which of the output terminals “the output terminals” of Claim 6 refers. The Examiner recommends amending this limitation to recite “output terminals of the plurality of MPPT ICs.”
Claim 8 recites “the reverse-current-flow protection circuit” in lines 1-2. This limitation is indefinite, because Claim 1 recites multiple reverse-current-flow protection circuits. Therefore, it is unclear to which of these circuits “the reverse-current-flow protection circuit” of Claim 8 refers. The Examiner recommends amending this limitation to recite “each reverse-current-flow protection circuit allows normal operation of a corresponding one of the MPPT ICs during PV power generation…”
Claim 12 recites “the FET” in line 1. This limitation is indefinite, because Claim 1 recites multiple FETs. Therefore, it is unclear to which of these FETs “the FET” of Claim 12 refers. The Examiner recommends amending this limitation to recite “each FET.”
Claim 13 recites “the FET” in line 1. This limitation is indefinite, because Claim 1 recites multiple FETs. Therefore, it is unclear to which of these FETs “the FET” of Claim 13 refers. The Examiner recommends amending this limitation to recite “each FET provides…normal operation of a corresponding MPPT IC.”
Claim 14 recites “the FET” in line 1. This limitation is indefinite, because Claim 1 recites multiple FETs. Therefore, it is unclear to which of these FETs “the FET” of Claim 14 refers. The Examiner recommends amending this limitation to recite “each FET.”
Claim 15 recites “the comparator” in line 1, “the FET” in line 2, and “the MPPT IC” in line 3. These limitations are indefinite, because Claim 1 recites multiple comparators, multiple MPPT ICs, and multiple FETs. Therefore, it is unclear to which of these comparators/FETs/MPPT ICs are referred to in Claim 15. The Examiner recommends amending these limitations to recite “each comparator detects…switches a corresponding FET to its ON state to provide a low resistance path for reverse current flow, thereby bypassing and protecting a corresponding MPPT IC.”
Claim 16 recites “the comparator” in line 1. This limitation is indefinite, because Claim 1 recites multiple comparators. Therefore, it is unclear to which of these comparators “the comparator” of Claim 16 refers. The Examiner recommends amending this limitation to recite “each comparator.”
Claim 19 recites “the POR circuit” in line 1. This limitation is indefinite, because Claim 1 recites multiple POR circuits. Therefore, it is unclear to which of these POR circuits “the POR circuit” of Claim 19 refers. The Examiner recommends amending Claim 19 to recite “The module of claim 1, wherein each POR circuit prevents and delays a corresponding MPPT IC from turning on or operating, by temporarily disabling the corresponding MPPT IC and turning on a corresponding bypass FET, providing low-resistance path around the corresponding MPPT IC for photo-generated current flow during flash current-voltage sweep testing.”
Claim 21 recites “the POR circuit” in line 1, “the bypass FET” in line 2, and “the MPPT IC” in line 3.. These limitations are indefinite, because Claim 1 recites multiple bypass FETs, multiple POR circuits, and multiple MPPT ICs. Therefore, it is unclear to which of these POR circuits/bypass FETs/MPPT ICs Claim 21 refers. The Examiner recommends amending Claim 21 to recite “The module of claim 1, wherein each POR circuit detects a short-circuit or open circuit condition and turns on a corresponding bypass FET while disabling a corresponding MPPT IC for a specified period of time to perform the flash current-voltage sweep testing.”
Claim 22 recites “the add-on electronic circuit” in line 1. This limitation is indefinite, because Claim 1 recites a plurality of add-on electric circuits. Therefore, it is unclear to which of these circuits “the add-on electronic circuit” in Claim 21 refers. The Examiner recommends amending Claim 22 to recite “The module of claim 1, wherein each add-on electronic circuit provides protection against reverse-current-flow failure of a corresponding MPPT IC.”
Claim 23 recites “the add-on electronic circuit” in line 1. This limitation is indefinite, because Claim 1 recites a plurality of add-on electric circuits. Therefore, it is unclear to which of these circuits “the add-on electronic circuit” in Claim 23 refers. The Examiner recommends amending this limitation to recite “each add-on electronic circuit.”

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been fully considered and are persuasive. The prior art rejections of record have been withdrawn. 
The rejections under 35 U.S.C. 112(b) have been withdrawn in light of the claim amendments, and new grounds of rejection have been presented herein.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 8am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721